Citation Nr: 1818147	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  12-03 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral pes planus, prior to September 22, 2017.

2.  Entitlement to a rating in excess of 30 percent for bilateral pes planus as of September 22, 2017.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

Gillian A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to October 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2017, the Board remanded the claim for development.


FINDINGS OF FACT

1.  Prior to September 22, 2017, the Veteran's bilateral pes planus was manifested by weight-bearing line over or medial to the great toe, and pain on manipulation and use of the feet.

2.  As of September 22, 2017, the Veteran's bilateral pes planus is manifested by accentuated pain on manipulation and use, swelling on use, and characteristic calluses.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 10 percent prior to September 22, 2017, for bilateral pes planus have not been met.  38 U.S.C. § 1115, 5103, 5103A (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.41, 4.59, 4.71a, Diagnostic Code 5276 (2017).


2.  The criteria for entitlement to a rating in excess of 30 percent for bilateral pes planus as of September 22, 2017, have not been met.  38 U.S.C. § 1115, 5103, 5103A (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.41, 4.59, 4.71a, Diagnostic Code 5276 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C. §§ 5103, 5103A (2012).  Upon receipt of a complete or substantially complete application for benefits, the VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA health records.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, VA must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran was provided VA examinations in August 2008, September 2009, and September 2017 concerning bilateral pes planus.  The Board finds that the reports provide the information needed to fairly decide the claim.

Examiners reviewed and commented on the evidence of record, examined the Veteran, and described the disability in sufficient detail to enable the Board to make a fully informed decision on the claim.  An examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully informed one.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  Examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for the opinion, even when the rationale does not explicitly lay out the examiner's journey from the facts to a conclusion.  Monzingo v. Shinseki, 26 Vet. App. 97 (2012); Acevedo v. Shinseki, 25 Vet. App. 286 (2012).  The examiners specifically acknowledged and discussed what the medical evidence of record did and did not show in connection with the claim.  The Veteran's contentions were addressed.  There are no apparent inconsistencies or ambiguities in the examination reports.

The Board, in its own lay capacity, is not otherwise qualified to call into question the VA examiner's medical judgment, nor does the Board find any reason to do so.  Monzingo v Shinseki, 26 Vet. App. 97 (2012).  As the examinations and opinions have sufficiently informed the Board of the examiners' judgment on the medical question at issue, the Board finds that the VA examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Additionally, in light of the performance of the requested September 2017 VA examination, and the further adjudication of the appeal, the Board finds that there has been substantial compliance with the prior remand request.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In adjudicating claims for VA benefits, the burden of proof only requires an approximate balance of the evidence for and against a claim.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017); 38 U.S.C. § 1155 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  When reasonable doubt arises as to the degree of disability, any reasonable doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2017).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2 (2017); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).

The Veteran is seeking a rating for a service-connected bilateral pes planus, in excess of 10 percent prior to September 22, 2017, and in excess of 30 percent as of September 22, 2017.  The Veteran's bilateral pes planus is rated pursuant to Diagnostic Code 5276.

Under Diagnostic Code 5276, moderate bilateral pes planus is rated 10 percent with weight-bearing line is over or medial to the great toe, with inward bowing of the Achilles tendon, and pain on manipulation and use of the feet.  Severe bilateral pes planus is rated 30 percent if there is objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, swelling on use, and calluses.  Pronounced bilateral pes planus is rated 50 percent with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation, not improved by orthopedic shoes or appliances.  A 50 percent rating is the maximum schedular rating for the feet.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2017).

The Board finds that a review of VA medical records, examinations, and the Veteran's personal account of his symptoms prior to September 22, 2017, indicates that the Veteran's bilateral pes planus more nearly approximates the criteria for an rating of 10 percent.

According to an August 2008 VA examination report, the Veteran indicated he had pain in the soles of both feet when standing or walking.  There was no swelling, heat, redness, stiffness, fatigability, weakness, or lack of endurance.  The Veteran reported that he could walk one to three miles with no assistive devices needed.  The examiner found there was no limitations on standing.  Arches were present when not bearing weight, but not present upon weight bearing.  Achilles alignment was normal for weight-bearing and nonweight-bearing.  There was no pronation.  There was no pain on manipulation.  Location of the weight-bearing line was medial to the great toe.  

A September 2009 VA examination report showed no objective evidence of painful motion, swelling, instability, weakness, or abnormal weight bearing.  There were no skin or vascular foot abnormalities or evidence of malunion or nonunion of the tarsal or metatarsal bones.  There also was no evidence of forefoot or mid-foot malalignment, pronation, or pain on manipulation.  The weight bearing line was over the great toe.  The Veteran claimed that the pain had become progressively worse, the left greater than the right.  There was pain, redness, fatigability, and lack of endurance in the arches of the feet.  The Veteran was limited to standing for two hours and walking for one quarter mile.  He used orthotic inserts in his shoes.  Achilles alignment was normal for weight-bearing and nonweight-bearing.  There was no pronation.  Arches were not present on weight-bearing or nonweight-bearing.  Weight-bearing line was over the great toe.  

According to a February 2010 VA podiatry medical record, the Veteran reported arch pain.  However, there was no edema or lesions.  The examiner found that the Veteran had a tight medial band of plantar fascia and some pain on palpation.

A November 2010 VA medical record indicates that the Veteran reported worsening bilateral arch and heel pain and the examiner found pain on palpation of the arches and heels.

According to an August 2011 VA medical record, the Veteran was seen by podiatrist Dr. Jamison who compared radiology reports from August 2008 and August 2011.  The lateral standing views showed definite flattening of the arches, suggesting per planus, but no other findings.

An August 2016 VA podiatry medical record indicates that the Veteran complained of mild pain in both feet and denied any acute trauma.  The examiner noted that radiology reports from July 2016 showed no evidence of pes planus.

The Board finds that the manifestations and symptoms described above do not more nearly approximate the criteria for a 30 percent rating, which is warranted for severe bilateral pes planus as the objective evidence does not show marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, swelling on use, and characteristic calluses.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 10 percent prior to September 22, 2017, for bilateral pes planus, the claim must be denied.  38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As of September 22, 2017, the Board has considered the Veteran's statements that his bilateral pes planus is worse than the current 30 percent disability rating represents.  In making a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).  Although interest may affect the credibility of testimony, it does not affect competency to testify. Cartright v. Derwinski, 2 Vet. App. 24 (1991).

The Veteran is competent to report symptoms because it requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify a specific level of disability of pes planus according to the appropriate diagnostic code.  The Board finds the Veteran's assertions as to symptoms are competent.  However, the rating criteria also include objectively measured symptomology.

Competent evidence concerning the nature and extent of the Veteran's bilateral pes planus has been provided by the medical personnel who have examined him during the current appeal and who have provided pertinent opinions in conjunction with the evaluations.  The medical findings as provided in the examination reports directly address the criteria under which this disability is evaluated.

The Veteran and his spouse testified at a Board hearing that his pes planus symptoms have worsened since he was first diagnosed.  According to the Veteran, his arches hurt a lot more and he has pain in his ankle joints when he walks.  He has developed a bunion, which is very painful.  He had calluses surgically removed from the balls of his feet in 2011.  He wears soft orthotics in tennis shoes but his feet still hurt.  The Veteran asserted that the pain begins after 20 minutes of walking and that he has pain upon standing.  Climbing stairs is difficult.  The Veteran's spouse indicated that there were times when the Veteran could not walk at all or could walk only about 100 feet.  She testified that his feet sometimes become swollen and red and that his feet were deformed, particularly the toes.

According to a September 2017 VA foot examination report, the Veteran claimed dull pain with flareups of foot pain.  The Veteran stated that it was difficult to stand or walk for prolonged periods of time.  There was pain of both feet, but it was not accentuated on use or manipulation of the feet.  There was no indication of swelling on use or extreme tenderness of the plantar surface of either foot.  The Veteran had decreased arch height of both feet, but not demonstrable deformity.  Marked pronation was not found.  For both feet, the weight-bearing line did not fall over or medial to the great toe.  The examiner found no swelling upon use, characteristic calluses, inward bowing, displacement or severe spasm of the Achilles tendon upon manipulation, or use of assistive devices.  There was pain on movement, weight-bearing, and nonweight-bearing.  There was bilateral foot pain with long walking or jogging that significantly limited functional with the repeated use over a long period of time.  The functional impact was foot tenderness and pain with prolonged walking.

A July 2017 VA podiatry medical record shows that the Veteran was given a one-time prescription for orthopedic shoes even though pes planus did not qualify a Veteran for such shoes.  The examiner also reported that calluses were debrided without incident.

The Board finds the medical records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  Cartright v. Derwinski, 2 Vet. App. 24 (1991).

The Board finds that an increased rating for bilateral pes planus in excess of 30 percent as of September 22, 2017, is not warranted.  The Veteran's symptoms more closely approximate the criteria for a 30 percent disability rating.  The evidence does not show pronounced bilateral pes planus with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, or severe spasms of the Achilles tendon on manipulation to warrant a 50 percent rating.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating for bilateral pes planus in excess of 30 percent as of September 22, 2017.  Therefore, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to an initial rating in excess of 10 percent for bilateral pes planus, prior to September 22, 2017, is denied.

Entitlement to a rating in excess of 30 percent as of September 22, 2017, for bilateral pes planus is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


